Case 2:21-cv-11129-BAF-DRG ECF No. 9, PageID.187 Filed 08/19/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

PRODUCT SOLUTIONS
INTERNATIONAL, INC.,

       Plaintiff,                                              Civil Action No. 21-CV-11129

vs.                                                            HON. BERNARD A. FRIEDMAN

ALDEZ CONTAINERS, LLC,

      Defendant.
________________________/

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

               This matter is presently before the Court on defendant’s motion to dismiss [docket

entry 5]. Plaintiff has responded and defendant has replied. Pursuant to E.D. Mich. LR 7.1(f)(2),

the Court shall decide this motion without a hearing. For the following reasons, the Court shall grant

defendant’s motion on the grounds of res judicata.

               This case arises from a commercial dispute between plaintiff Product Solutions

International, Inc. (“PSI”) and non-party P.B. Products, LLC (“P.B. Products”) regarding the

production and manufacturing of Orgo Bags, “a custom cosmetic travel bag.” Compl. ¶ 2. The core

of the parties’ dispute is that P.B. Products did not order all of the Orgo Bags described in a purchase

order that provided for the purchase of 100,000 bags within a one-year time frame. See id. ¶¶ 3-4.

Plaintiff alleges that P.B. Products only ordered “38,296 Orgo Bags out of the 100,000 Orgo Bags

that it was obligated to purchase.” Id. ¶ 37. Plaintiff further alleges that P.B. Products claimed that

“due to a lack of demand for the Orgo Bags, it had significant inventory . . . and could not accept

additional shipments of [the bags],” while simultaneously ordering approximately 11,000 Orgo Bags

                                                   1
Case 2:21-cv-11129-BAF-DRG ECF No. 9, PageID.188 Filed 08/19/21 Page 2 of 5




(“943 cartons of Orgo Bags”) from another manufacturer. Id. ¶¶ 33, 39.

               As to defendant Aldez Containers, LLC (“Aldez”), plaintiff states that

               P.B. Products, LLC is the alter ego of Defendant, was and is at all
               relevant times a mere instrumentality of Defendant, and has been used
               to commit the various wrongful acts described herein that have
               caused unjust loss to Plaintiff. For example, and not by way of
               limitation, (i) Defendant and P.B. Products, LLC at all relevant times
               had common ownership and management; (ii) Copek and Byrne [the
               originators of the Orgo Bag] initially approached Plaintiff for the
               Orgo Bags project through Defendant; (iii) P.B. Products, LLC never
               actually had any employees of its own, but rather used Defendant’s
               employees all while identifying them as P.B. Products, LLC’s
               employees; (iv) P.B. Products, LLC was undercapitalized and
               therefore was unable to meet the financial obligations that it incurred;
               (v) P.B. Products, LLC and Defendant shared the same office in
               Michigan, with signage that only identified Defendant as being
               present in that location; (vi) P.B. Products issued at least one
               purchase order with Defendant identified as the recipient of the Orgo
               Bags; and (vii) pursuant to P.B. Products, LLC’s instructions,
               Plaintiff issued invoices that specified Defendant as the recipient of
               Orgo Bags at its facility in Texas. Based on these and other factors,
               P.B. Products, LLC’s corporate veil should be pierced and Defendant
               should be bound by the contract.

Id. ¶¶ 50, 58, 65 (citations omitted).

               The complaint asserts three counts: breach of contract (Count I), promissory estoppel

(Count II), and non-acceptance of conforming goods under the Uniform Commercial Code (“UCC”)

(Count III). Plaintiff claims that due to the alleged contractual breaches, “P.B. Products, LLC owes

Plaintiff $506,129.44 for the balance of the Initial Order, less mitigation of Plaintiff’s damages, plus

any storage or disposal costs that Plaintiff incurred relative to the Orgo Bags and raw materials held

by the Manufacturer before they were liquidated and/or scrapped.” Id. ¶ 45.

               Plaintiff previously filed a seven count complaint against defendant Aldez, non-party

P.B. Products, and others, which remains pending before this Court. See Prod. Sols. Int’l, Inc. v.


                                                   2
Case 2:21-cv-11129-BAF-DRG ECF No. 9, PageID.189 Filed 08/19/21 Page 3 of 5




P.B. Prods., LLC, et al., 19-CV-12790 (E.D. Mich.) (“2019 suit”). The 2019 suit alleges

substantively identical facts, asserts the same three counts (breach of contract, promissory estoppel,

and non-acceptance of conforming goods under the UCC), and arose from the same commercial

dispute as the instant case. See id., Op. & Order at 1-2 [docket entry 11]. In an opinion and order

dated June 12, 2020, the Court dismissed plaintiff’s claims as to Aldez, stating that

                although PSI names Aldez as a party, the complaint alleges no facts
                asserting any duty owed or any breach by Aldez. The complaint does
                not allege that Aldez was a party to any contract. The complaint
                merely alleges that Aldez is a shipping company. Thus, PSI has not
                alleged a plausible claim against Aldez.

Id. at 5-6 [docket entry 11].

                In response to plaintiff’s complaint, defendant filed the instant motion arguing that

plaintiff’s claims should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6), in line with this Court’s

opinion and order in the 2019 suit, as well as the principle of res judicata. Def.’s Br. at 2. As

another judge in this district recently stated:

                While motions to dismiss under Federal Rule of Civil Procedure
                12(b)(6) typically test whether a complaint alleges sufficient facts to
                state a plausible claim for relief, Bell Atl. Corp. v. Twombly, 550 U.S.
                544, 570 (2007), a complaint is also subject to dismissal under Rule
                12(b)(6) “when its allegations indicate the existence of an affirmative
                defense that will bar the award of any remedy,” 5B Charles Alan
                Wright, Arthur R. Miller, & Edward H. Cooper, Federal Practice and
                Procedure § 1357 (3d ed. 1998). . . . The preclusive effect of res
                judicata is one such affirmative defense that is frequently considered
                on a motion to dismiss under Rule 12(b)(6). . . .

                Res judicata is a legal doctrine intended to promote judicial efficiency
                and comity between state and federal courts by precluding the
                re-litigation of claims. Smith v. Ameritech, 130 F. Supp. 2d 876, 880
                (E.D. Mich. 2000). . . .

                Michigan employs a broad view of res judicata, and courts hold that


                                                   3
 Case 2:21-cv-11129-BAF-DRG ECF No. 9, PageID.190 Filed 08/19/21 Page 4 of 5




                the doctrine bars a successive action if “‘(1) the prior action was
                decided on the merits, (2) both actions involve the same parties or
                their privies, and (3) the matter in the second case was, or could have
                been, resolved in the first.’” [Young v. Twp. of Green Oak, 471 F.3d
                674, 680 (6th Cir. 2006)] (quoting Adair v. Michigan, 680 N.W.2d
                386, 396 (Mich. 2004)). The burden of proving the applicability of
                res judicata is on the party asserting it. Abbott v. Michigan, 474 F.3d
                324, 331 (6th Cir. 2007) (citing Baraga Cty. v. State Tax Comm’n,
                645 N.W.2d 13, 16 (Mich. 2002)).

Scott v. City of Detroit, 20-CV-11572, 2021 WL 323756, at *2 (E.D. Mich. Feb. 1, 2021). The

Supreme Court of Michigan has further stated that the court’s “broad approach to the doctrine of res

judicata . . . bars not only claims already litigated, but also every claim arising from the same

transaction that the parties, exercising reasonable diligence, could have raised, but did not.” Adair,

680 N.W.2d at 396.

                Defendant contends that res judicata bars the present action because (1) this Court’s

dismissal of the first action as to Aldez “constituted a decision on the merits,” Def.’s Br. at 20; (2)

“[b]oth actions involve the same parties,” id. at 21; and (3) “[t]he breach alleged in the first and

second suits is identical” and therefore “[t]he matter in the second action was or could have been

resolved in the first.” Id. Defendant adds that plaintiff’s veil piercing argument in the second

complaint is to no avail, as “the claims could [have been], should [have been], and were disposed

of in the first case.” Id.

                In response, plaintiff attempts to differentiate the 2019 suit from the instant suit by

arguing that

                Plaintiff’s claims against Defendant in Case No. 2:19-cv-12790
                alleged that, based on its involvement in the case, Defendant was
                actually a party to the contract between Plaintiff and P.B. Products,
                LLC and was therefore directly liable to Plaintiff for the breach of
                that contract as well as the other claims that Plaintiff asserted in that


                                                   4
Case 2:21-cv-11129-BAF-DRG ECF No. 9, PageID.191 Filed 08/19/21 Page 5 of 5




                case. . . .

                In the instant case, Plaintiff has not tried to revive or reassert direct
                claims against Defendant for breach of contract, promissory estoppel,
                or non-acceptance of conforming goods under the Uniform
                Commercial Code. Rather, Plaintiff alleges that P.B. Products, LLC
                is liable to Plaintiff for those things and requests, as part of its prayer
                for relief, that Defendant be held responsible for P.B. Products,
                LLC’s wrongdoing through the equitable measure of having P.B.
                Products, LLC’s veil pierced and liability for P.B. Products, LLC’s
                wrongdoing assessed against Defendant.

Pl.’s Resp. Br. at 22.

                Having considered the parties’ briefs and the allegations raised in the 2019 suit and

the instant suit, the Court concludes that plaintiff’s complaint is barred by res judicata: (1) the prior

action was decided on the merits, see Federated Dept. Stores, Inv. v. Moitie, 452 U.S. 394, 399 n.3

(1981) (“The dismissal for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6)

is a ‘judgment on the merits.’”); (2) the actions involve the same parties; and (3) the matter in the

second case was, or could have been, resolved in the first. Plaintiff’s complaint falls within the

broad view of res judicata adopted by the State of Michigan and therefore must be dismissed.

Accordingly,



                IT IS ORDERED that defendant’s motion to dismiss is granted.



                                                 s/Bernard A. Friedman
                                                 BERNARD A. FRIEDMAN
Dated: August 19, 2021                           SENIOR UNITED STATES DISTRICT JUDGE
Detroit, Michigan




                                                    5
